DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The present application is said to be a CON of Application No. 17/000,910.  Claims 1-20 are pending and subject to examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  In this regard, please note the Examiner’s comments provided thereon, as one reference was struck through because the citation included the wrong patent number.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable over Governale (U.S. Patent No. 4,327,535), in view of EP 0426402 A2.
	Regarding independent claims 1, 12 and 20, and dependent claim 6, Governale describe a door (figs. 1-5), comprising:
a door panel (31, 38) having a periphery and opposite first and second panel surfaces;
stiles (17, 18, 25) and rails (20, 21, 26, 29) collectively surrounding the panel, the stiles having channeled stile surfaces (surfaces defining 30) extending across a thickness of the stiles and facing one another, the rails having channeled rail surfaces (surfaces defining 30) extending across a thickness of the rails and facing one another, the channeled stile surfaces (surfaces defining 30) and the channeled rail surfaces (surfaces defining 30) comprising channels (channel passage 30) with open ends that receive the periphery of the panel (31).
	Governale does not appear to expressly describe first sealant-receiving grooves positioned at first interfaces of the first panel surface and first edges of the open ends of the channels, and second sealant-receiving grooves positioned at second interfaces of the second panel surface and second edges of the open ends of the channels; and resilient sealant is received in the first and second sealant-receiving grooves to establish waterproof seals at the first and second interfaces.  As evidenced by EP '402, it was old and well-known in the art to provide such grooves oriented and positioned as claimed filled with resilient sealant (see e.g., Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recited structure into the system of Governale to bolster the structural integrity of the connection, as taught by EP '402.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Governale as modified by EP '402 results in the claimed invention.

Regarding claim 2, wherein the door panel comprises an insulated glazing unit (see e.g., Governale Figs. 1-5; EP '402 Fig. 4).

Regarding claim 3, wherein the door panel comprises laminated veneer lumber (see e.g., Governale Figs. 1-5; EP '402 Fig. 4).

Regarding claims 4 and 13, wherein the stiles and the rails are solid members extending between opposite surfaces of the door (see e.g., Governale Figs. 1-5; EP '402 Fig. 4).

Regarding claims 5 and 14, wherein the sealant has a joint movement capability of at least 25% of a width of the sealant to permit limited movement of the door panel relative to the stiles and the rails at the first and second interfaces.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dimension the door and its components as claimed to provide uniformity for the desired application.  The Examiner notes that these dimension recitations appear to be nothing more than an optimum or workable range.  In this regard, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); see also MPEP § 2144.05.  Moreover, the Examiner notes a criticality for the recited dimensions has not clearly been established in the present record via objective evidence. 

Regarding claims 7 and 15, wherein the sealant comprises an acrylic latex polymer (see e.g., Governale Figs. 1-5; EP '402 Fig. 4).

Regarding claims 8 and 16, wherein the channeled stile surfaces and the channeled rail surfaces slope at an oblique angle toward outer edges of the door (see e.g., Governale Figs. 1-5; EP '402 Fig. 4).

Regarding claims 9 and 17, further comprising foam spacers positioned in the channels between the periphery of the door panel and bottoms of the channels (see e.g., Governale Figs. 1-5; EP '402 Fig. 4).

Regarding claims 10 and 18, wherein the channels have bottom surfaces with empty recesses (see e.g., Governale Figs. 1-5; EP '402 Fig. 4).

Regarding claims 11 and 19, further comprising a compressed elastomeric film received in the channels and positioned about the periphery of the door panel to contact the first and second panel surfaces (see e.g., Governale Figs. 1-5; EP '402 Fig. 4).  Furthermore, regarding the recited positioning of the various components, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position/orient the same as claimed, as such positioning/orientation is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting/positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-19 of U.S. Patent No. 11,293,216.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '216 patent or they are obvious variants thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/
Primary Examiner, Art Unit 3635